Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daryl Lewis Gilley Colinot appeals the district court’s orders striking his third amended complaint, dismissing his civil action, and denying leave to file his fourth amended complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Colinot v. E. Beach-Bay Marine Marina, No. 2:14-cv-00475-RAJ-DEM (E.D. Va. Sept. 22 & Sept. 28, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.